Citation Nr: 1401040	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  01-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteochondritis dissecans with traumatic arthritis of the right ankle, from November 28, 2000 to July 28, 2003 (with a period of temporary total disability rating under the provisions of 38 C.F.R. § 4.30 from July 29, 2003 through February 28, 2004) and in excess of 20 percent from February 29, 2004.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis.

(The issue of entitlement to an initial evaluation in excess of 10 percent for a right knee disability will be the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) from a May 2001 rating decision rendered by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) wherein the rating assigned for the Veteran's service-connected right ankle disability was increased from noncompensable to 10 percent, effective as of November 28, 2000.    

In September 2003, the Board remanded the claims for additional development.  In October 2004, the RO granted a temporary total rating for the period from July 29, 2003 to February 1, 2004, based on treatment of the Veteran's right ankle disability, and continued the 20 percent rating as of February 1, 2004.  

In a February 2005 decision, the Board, in pertinent part, denied the claims of entitlement to increased ratings for traumatic arthritis of the right ankle and entitlement to TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2005, the Court granted the parties' Joint Motion for Partial Remand on the issues of entitlement to a rating in excess of 20 percent for right ankle disability and entitlement to TDIU.

In April 2006, the Board denied the Veteran's claims.  The Veteran once again appealed this decision the Court.  In April 2007, the Court granted the parties' Joint Motion for Remand on the issues of entitlement to an increased rating for the right ankle disability and entitlement to a TDIU.  In March 2008, the Board denied a compensable evaluation for the right ankle disability prior to November 28, 2000 and granted an extension of a temporary total disability rating for the right ankle disability under 38 C.F.R. § 4.30 through February 28, 2004.  The Board remanded the issues of entitlement to a rating in excess of 10 percent for the right ankle disability, from November 28, 2000 to July 28, 2003 (other than the period of temporary total disability rating under the provisions of 38 C.F.R. § 4.30 from July 29, 2003, through February 28, 2004) and in excess of 20 percent effective February 29, 2004, and the issue of entitlement to a TDIU for further development.

In October 2011, the Board once again remanded the claims for additional development.

In this decision, the Board grants a 40 percent evaluation for the amputation with loss of use of the right foot from March 8, 2012, which also entitles the Veteran to special monthly compensation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167, Note 2 (2013).  As the RO did not address the issue of special monthly compensation, the Board cannot find that the Veteran will not be prejudiced by the Board's consideration of this issue in the first instance.  Therefore, the matter is referred to the RO for appropriate consideration and the Veteran will have the opportunity to appeal the RO's determination if it is not satisfactory to him. 


FINDINGS OF FACT

1.  From November 28, 2000 to July 28, 2003, the right ankle disability was not manifested by malunion or nonunion of the subastragalar joint, tarsal joint, os calcis or astragalus. 

2.  From February 29, 2004 to March 7, 2012, the right ankle disability was not productive of ankylosis.

3.  From March 8, 2012, the medical evidence of record establishes that the Veteran has a disability analogous to loss of the use of his right foot, with no effective function other than that which would be equally served by an amputation stump, due to the service-connected osteochondritis dissecans with traumatic arthritis of the right ankle.

4.  Prior to March 8, 2012, the Veteran's service-connected disabilities did not preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.

5.  From March 8, 2012, the Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.

  
CONCLUSIONS OF LAW

1.  From November 28, 2000 July 29, 2003, the criteria for a rating in excess of 10 percent for the service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Codes 5270-5274 (2013).  

2.  From February 29, 2004 to March 7, 2012, the criteria for a rating in excess of 20 percent for the service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Codes 5270, 5273 (2013).  

3.  From March 8, 2012, the schedular criteria for a 40 percent disability rating for the service-connected osteochondritis dissecans with traumatic arthritis of the right ankle, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1),   4.14, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Codes 5270, 5273, 5167 (2013).

4.  Prior to March 8, 2012, the criteria for entitlement to a TDIU on an extra-schedular basis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.16(b) (2013).

5.  From March 8, 2012, the criteria for entitlement to a TDIU on an extra-schedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

With respect to the issues on appeal, notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Letters were sent to the Veteran in February 2004, July 2004 and September 2007 that informed him of the requirements needed to establish entitlement to an increased rating and for entitlement to a TDIU.  In compliance with the duty to notify, the Veteran was informed in May 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In accordance with the requirements of VCAA, the above-noted letters informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility. 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran' service treatment records and VA and private medical treatment records are of record.  VA examinations and opinions on the increased rating issue and TDIU claim on appeal were conducted in January 2001, March 2001, March 2004, August 2004, November 2008, March 2012, and July 2012.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating for Right Ankle

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  For traumatic arthritis, Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  Id.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.  Id.

Limitation of motion of the ankle is evaluated under Diagnostic Code 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71a , Plate II.

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6  (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2013).

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2013).

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2013).

Loss of use of a foot is rated at 40 percent under Diagnostic Code 5167, which includes a note that the loss of use of a foot is also entitled to special monthly compensation (SMC ). Similarly, amputation of the forefoot, proximal to the metatarsal bones (more than one-half of metatarsal loss) is rated at 40 percent under Diagnostic Code 5166, which also includes eligibility for entitlement to SMC. 
38 C.F.R. § 3.350(a)(2); 4.63; 4.71a, Diagnostic Codes 5166, 5167.  Thus, in addition to benefits under the schedular criteria set out in 38 C.F.R. § 4.71a, loss of use of the foot also warrants entitlement to compensation under the Special Monthly Compensation regulations set forth in 38 C.F.R. § 3.350. 

Loss of use of a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve will be taken as loss of use of the foot.  38 U.S.C.A. §§ 1114, 1134 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2013).

As for the history of the Veteran's right ankle disorder, private medical reports dated prior to service show that in 1974, the Veteran was treated for what was described as "strained fibulotalar ligaments," and right foot and ankle strain.  His treatment included placement in a plaster cast.  The Veteran's service medical records show that in January 1975, he was diagnosed with osteochondritis dissecans of the right ankle. That same month, he underwent an excision of an osteochondritic fragment of the lateral dome of the right talus.  The leg was casted. By March 1975, he was noted to have an excellent range of motion with full weightbearing. His March 1975 separation examination report shows that his feet and lower extremities were clinically evaluated as normal.  VA outpatient treatment reports, dated in February 1994, show treatment for right ankle pain, and diagnoses that included post-traumatic arthritis of the right ankle.  A December 1995 VA examination report shows that the Veteran ambulated without any evidence of a limp.  On examination, the ankle had no swelling, discoloration or deformity, and there was a normal range of motion in dorsiflexion, plantar flexion, inversion and eversion.  A subtalar joint examination revealed good stability.  The examiner noted, "Essentially, he had a normal exam with the exception of the surgical scar over the anterolateral portion of the ankle in keeping with his prior surgery for excision of the bony fragments."  The examiner noted that there was X-ray evidence of possible degenerative changes in the talus, but no evidence of loss of mortis, height.  There was also a possible slight widening of the medial mortis that was not thought to represent a pathological problem.  The impression was status post osteochondritis dissecans with some early degenerative changes present. 

As noted in the introduction, in a March 2008 decision, the Board denied a compensable evaluation for the right ankle disability prior to November 28, 2000,  and granted an extension of a temporary total disability rating for the right ankle disability under 38 C.F.R. § 4.30 through February 28, 2004.  Therefore, what remains on appeal is the following:  entitlement to a rating in excess of 10 percent for the right ankle disability, from November 28, 2000 to July 28, 2003 (other than the period of temporary total disability rating under the provisions of 38 C.F.R. § 4.30 from July 29, 2003, through February 28, 2004);  and entitlement to a rating in excess of 20 percent effective February 29, 2004.

From November 28, 2000 to July 28, 2003

The relevant medical evidence during this period includes a January 2001 VA joints examination report which shows that, on examination, the Veteran walked without any apparent discomfort or limp.  He did not use a crutch, cane or brace.  On examination, the ankles had no significant deformity or swelling.  There was no tenderness or crepitus and no valgus or varus deformity.  The right ankle had a full range of motion, with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  The diagnosis was history of possible traumatic arthritis of the right ankle joint with chronic pain. In an addendum, the examiner noted that X-ray findings suggested a talar fracture or osteochondritis with possible avascular necrosis of the lateral aspect of the talar bone. 

A March 2002 VA X-ray report for the right ankle contained an impression of "Primary concern is for an area of osteochondritis dissecans involving the lateral talar dome.  Anterior tibiotalar degeneration.  Small calcaneal spur at the Achilles insertion.  Ossicle versus tiny chip or avulsion injury near the lateral gutter." 

A report from the VA's facility in Mountain Home, Tennessee dated in 2003, noted that the Veteran "stands erectly and walks well without assistance." 

The Board finds that the evidence is insufficient to show that the Veteran met the schedular criteria for a rating in excess of 10 percent for the time period from November 28, 2000 to July 28, 2003.  The x-ray examination report dated January 2001 was interpreted as suggesting either a talar fracture OR osteochondritis with possible avascular necrosis of the lateral aspect of the talar joint.  The March 2002 x-ray examination was interpreted as showing osteochondritis dissecans involving the lateral talar dome, anterior tibiotalar degeneration, small calcaneal spur at the Achilles insertion, and ossicle versus tiny chip or avulsion injury near the lateral gutter.  A subsequent March 2004 x-ray examination showed no evidence of fracture. 

The talus joint is defined as "the highest of the tarsal bones and the one which articulates with the tibia and fibula to form the ankle joint; called also ankle, ankle bone, astralagulus, astragaloid and os tarsi tibialis." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1661 (27th ed. 1988) (emphasis original).  It is self-evident from the radiologist reports that the Veteran did not manifest malunion of the os calcis or astragalus nor manifest consolidation of the right ankle and/or subastragalar or tarsal joint.  The Veteran's VA examination in January 2001 demonstrated range of motion of the right ankle.  As such, the schedular criteria for a higher rating under Diagnostic Codes 5270, 5272 and 5273 have not been met.  The Veteran had not undergone an astragalectomy and, hence, the criteria of Diagnostic Code 5274 were not applicable. 

There is also no basis for evaluating the Veteran's service connected ankle disability as analogous to Diagnostic Code 5283.  The criteria of Diagnostic Code 5283 do not apply unless and until there is "malunion" or "nonunion" of the tarsal or metatarsal bones.  There is no reasonable argument on the evidence presented that there was evidence of malunion or nonunion of the tarsal bone.  Rather, there was a radiologist interpretation of a March 2001 x-ray examination opining that findings that could have suggested the possibility of a fracture, but later x-ray examinations clarified the abnormality was in fact osteochondritis that was the other interpretative possibility for the abnormal findings stated by the radiologist in March 2001. 

The abnormality noted on x-ray in March 2001 and thereafter was in the area commonly referred to as the ankle or ankle bone.  The 10 percent rating assigned by the RO in May 2001 was based upon "evidence sufficient to establish the painful motion of the right ankle when undertaking functional activities involving prolonged standing and walking."  The rating was assigned under Diagnostic Code 5010 that contemplated x-ray confirmed traumatic arthritis with noncompensable limitation of motion. 

The Veteran's VA examination in March 2001 demonstrated full range of right ankle motion with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  Even with consideration of the provisions of 38 C.F.R. §§ 4.40  and 4.45, the evidence did not show that the Veteran had marked limitation of motion of the right ankle.  In this respect, the evidence did not show functional loss due to pain nor evidence of such symptoms as limitation of motion, muscle weakness, atrophy, or incoordination.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent rating for the Veteran's right ankle disability were not met from November 28, 2000 to July 28, 2003.  The rating criteria of Diagnostic Code 5284 would only allow a higher 20 percent rating for a moderately severe foot disability. To the extent that such diagnostic code has any application in this case, the criteria for a rating in excess of 10 percent are clearly not met, particularly when the Veteran was shown to ambulate with a normal gait. 

In summary, the Board finds by a preponderance of the evidence that, for the time period from November 28, 2000 to July 28, 2003, the Veteran's service-connected right ankle disability was manifested by painful motion that was no more than slight in degree with x-ray evidence of osteochondritis desiccans involving the lateral talar dome, but no evidence of malunion or nonunion of the subastragalar joint, tarsal joint, os calcis or astragalus.  The Veteran is deemed competent to describe his symptoms such as pain and limitation of motion, but the most persuasive and probative evidence consists of the medical examination and x-ray findings that do not establish his entitlement to a rating in excess of 10 percent per VA schedular criteria.  The benefit of doubt rule does not apply as the preponderance of evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

From February 29, 2004 to March 7, 2012

The Veteran's right ankle disability has been evaluated as 20 percent disabling under Diagnostic Code 5273, effective February 29, 2004.  The Board finds that a rating in excess of 20 percent is not warranted from February 29, 2004 to March 7, 2012.    

On VA examination in March 2004, the Veteran's gait was noted to antalgic and his posture was upright.  There was tenderness on the proximal dorsal surface of the foot and on the plantar region of the foot.  There was no tenderness of the metatarsal heads or the toes.  He was unable to rise on the toes of his right foot or on his heels because of pain and poor balance.  Range of motion of the right ankle revealed that dorsiflexion was 0 to 10/20, at which time the Veteran complained of pain.  The ankle was passively moved to 20 degrees with complaints of increased pain.  Plantar flexion was to 0 to 20/45 with pain, and it was passively moved to 30 degrees.  Pain was below the medial and lateral malleoli.  Adduction was normal and without pain.  Abduction was 0 to 10 with complaints of pain.  All range of motion of the right foot was limited first by pain and then by weakness, according to the Veteran.  When standing and walking, the right foot was slightly rotated laterally.  On ambulation, there was limited rise on the ball of the foot.  He was able to evert the right foot, but inversion was limited.  X-ray of the right ankle showed visualized osseus and articular structures of the soft tissues were unremarkable.  No arthritis, fracture or dislocation was seen.  There was a very small retrocalcaneal spur.

On VA examination in August 2004, objective observations revealed tenderness to palpation over the medial and lateral aspects of the ankle, as well as the foot.  There was no obvious swelling present and evidence of effusion.  The examiner noted the following with regard to range of motion of the ankle:  "The ankle exam on the right showed dorsiflexion of 0 to -10 degrees/0-20 degrees normal.  This is interpreted to mean that the patient has a contracture that is 10 degrees short of allowing the patient to return to a neutral position of 20 degrees.  Therefore, the Veteran has total loss of range-of-motion.  His dorsiflexion is 30 degrees.  The plantar flexion is 0-20 degrees/0-40 degrees normal on the right side."  The x-ray examination was interpreted as follows:  "The right ankle x-ray showed very small retrocalcaneal spur; otherwise unremarkable right ankle with some limitations. The right foot x-ray showed a mild hallux valgus and probable mild hammer toes present. The remaining osseus articular structures and soft tissue appear unremarkable. There is no arthritis, fracture, dislocation or soft tissue calcification at this time. Therefore, the impression is mild hallux valgus and probable hammer toes, which require correlation with clinical findings." 

A November 2008 addendum report was prepared by the same VA examiner who conducted the August 2004 VA examination.  The stated that the following was a correction in regard to the right ankle examination:  "The dorsiflexion of the right ankle was -10/0-20 degrees and normal.  This was interpreted to mean the patient has a contracture of 10 degrees which means the patient was unable to position the foot in a neutral position.  Therefore, the patient has total loss of motion and dorsiflexion compared to a normal of 30 degrees.  The plantar flexion was 0-20/0-40 degrees and normal to the right ankle.  The medial and lateral instability of the ankle is 1-2+."

The 20 percent rating is the maximum rating provided under Diagnostic Code 5273.  The Board finds that a rating in excess of 20 percent is not warranted under any other potentially applicable diagnostic code.

The Veteran exhibited both dorsiflexion and plantar flexion on VA examination in March 2004.  While the August 2004 VA examiner commented that the Veteran's contracture of -10 degrees represented "total loss of motion," the range of motion testing nonetheless demonstrated that the right ankle joint had motion in both plantar flexion and dorsiflexion.  Thus, the medical findings do support range of motion in the right foot.  The examiners during this period did not diagnose ankylosis and the x-ray examinations do not demonstrate consolidation of the right ankle and/or subastragalar or tarsal joint.  Consideration of a higher rating for ankylosis cannot be considered, as a matter of law, as the right ankle joint is not fixed in a position due to consolidation of the right ankle and/or subastragalar or tarsal joint. 

Also, the x-ray examination reports do not demonstrate malunion or nonunion of the tarsal or metatarsal bones.  Thus, the criteria of Diagnostic Code 5283 are not applicable.  With respect to the criteria of Diagnostic Code 5284, the most recent x-ray examination demonstrated mild hallux valgus and probable hammer toes.  The issue on appeal is limited to an increased rating for right ankle disability, and the Veteran has not been service connected for hallux valgus nor hammer toe disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz. 

From March 8, 2012

The Veteran underwent a VA examination of the right ankle on March 8, 2012.  He reported flare-ups every day when he attempted to weight bear on the right ankle.  During flare-ups, he reported a 100% percent loss of function in which he could not walk or weight bear.  The flare-ups were initiated by activities of weight bearing.  The Veteran's condition had been worsened as a result of a stroke which occurred in October 2011 in which the Veteran's previous opposite left lower extremity for weight bearing was paralyzed.  As a result, the Veteran was unable to stand or walk at all.  Right ankle plantar flexion was to 35 degrees, with objective evidence of painful motion that began at 30 degrees.  Right ankle dorsiflexion was to 10 degrees with objective evidence of painful motion that began at 5 degrees.  The Veteran was able to perform repetitive-use testing upon 3 repetitions.  The Veteran had functional loss/and or functional impairment of the ankle which consisted of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability, and disturbance of locomotion.  The examiner noted that the Veteran did not have weight bearing capacity on either the right or left ankle.  There was no ankylosis of the right ankle.  The examiner noted that the Veteran used a scooter prior to the recent stroke to help with ambulation, however, after the stroke, he could not manipulate the steering device.  The examiner noted that the functioning of the right ankle was so diminished that amputation with prosthesis would equally serve the Veteran.  X-rays of the right ankle revealed no significant soft tissue swelling.  There was sclerosis and irregularity of the medial malleolus consistent with some progressive osteoarthritic change.  The lateral malleolus appeared intact.  There was narrowing of the talotibial joint anteriorly with anterior spur of the tibia at the talotibial joint as well as an increase in the dorsal talar spur which may relate to impingement syndrome.  Early osteoarthric changes were noted on the talonavicular joint dorsally.  There was a small retrocancaneal spur. 
  
Based on the totality of the competent evidence of record as reported in the March 8, 2012 VA examination, and after affording the Veteran's case the benefit of the doubt in his favor, the Veteran's service-connected osteochrondritis with traumatic arthritis of the right ankle disability is productive of disability analogous to actual loss of use of the foot.  38 C.F.R. § 4.71, Diagnostic Code 5167; and, see Note, following 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Given the opinion of the March 2012 VA examiner, the Veteran has lost the use of the right foot.  There is no opinion to the contrary.  Thus, the probative evidence of record supports a 40 percent disability rating from March 8, 2012. 

Accordingly, a 40 percent disability rating from March 8, 2012 (the date of the VA examination showing loss of the use of the right foot), but no more, is warranted for the Veteran's service-connected right ankle disability, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5284.  A disability rating in excess of 40 percent is not feasible, because under the provisions of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  

Thus any further consideration under other Rating Schedule diagnostic codes for evaluation of the service-connected right ankle disability is not warranted.  Notably, none of the diagnostic codes for evaluation of unilateral foot disability would provide for an evaluation in excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283; see also Diagnostic Code 5003.  Accordingly, the 40 percent rating from March 8, 2012, is the maximum schedular rating allowable in this case.

Extraschedular Consideration

In  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability ratings contemplate his right ankle symptoms.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected right ankle disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  (2013).  Thus, referral for the assignment of an extraschedular rating is not warranted.

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, C&P Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, C&P Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the C&P Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168   (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a veteran's service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

As noted above, the Board has granted a 40 percent evaluation for the right ankle disability from March 8, 2012.  In addition to the 40 percent rating for the right ankle, the Veteran's service-connected disabilities and evaluations are as follows: postoperative scar, right ankle, rated as 10 percent disabling; and postoperative right knee chondromalacia patella with degenerative arthritis, rated as 10 percent disabling.  The Veteran's total evaluation is 50 percent.  See 38 C.F.R. § 4.25 (combined ratings table).

Prior to March 8, 2012, the Veteran's service-connected disabilities and evaluations were as follows: osteochondritis dissecans with traumatic arthritis, right ankle, rated as 20 percent disabling; postoperative scar, right ankle, rated as 10 percent disabling; and postoperative right knee chondromalacia patella with degenerative arthritis, rated as 10 percent disabling.  The Veteran's total evaluation was 40 percent.

The percentage requirements for consideration of the Veteran's claim under section 4.16(a) have not been met either prior to March 8, 2012 or thereafter, and the Board must consider whether this appeal warrants further extra-schedular consideration by the Director, C&P Service, under section 4.16(b).  With regard to the latter, the Board notes that the RO already referred this case to the C&P Director, and his Memorandum is in the claims file.  In applying for a TDIU rating, the Veteran contends, in effect, that his service-connected right ankle and right knee disabilities render him "unable to secure and follow a substantially gainful occupation."  38 C.F.R. § 4.16(b).

In the Veteran's TDIU application, received in January 2001, he reported that he had four years of high school and that he last worked as a bail bondsman in 1994.

A January 2001 VA joints examination report shows that the Veteran stated that he was unemployed "by choice" for the last two years, and that "He stated he decided not to work for the last two years and depends on his wife, who has her own business, for living."

An August 2004 VA examination report shows that the Veteran complained that he was "unemployable because of ankle pain and chronic pain management and medication."  He further complained that he could not drive because of his medication and ankle throbbing, and the examiner stated that the Veteran was "unemployable from his driving activities."  

In a September 2009 statement from the Mountain Home VA Medical Center (VAMC), the writer indicated that the Veteran's right ankle injury had resulted in an altered gait, as well as pain and arthritic changes in the right knee, hips and back.  The writer opined that it would be difficult for the Veteran to maintain employment.

In an October 2009 medical opinion, a VA physician stated that it was likely as not that the Veteran's right ankle disability and painful scar rendered him unable to perform duties necessary for employment.  The physician explained that the Veteran had chronic ankle pain, required long-term pain medication, and had difficulty driving due to prescribed medications.  The physician further stated that the Veteran's mobility was limited and his pain medications limited his employability potential.

A June 2010 memorandum from the Director of the VA Compensation and Pension Service found that the Veteran was not entitled to TDIU on an extra-schedular basis.  The memorandum noted that while the evidence demonstrated that the Veteran's employability was difficult and limited, the evidence did not adequately demonstrate that the Veteran's service-connected ankle and knee disabilities are sufficiently inacapacitating as to preclude all forms of employment, to include sedentary type of work.

The evidence of record indicates that in October 2011, the Veteran suffered a stroke and a result, his left lower extremity was paralyzed.  

On VA examination report dated March 8, 2012, the examiner concluded that the service-connected right ankle disability, the chronic use of pain medication for the ankle disability and the paralysis of the contralateral side (left side), rendered the Veteran unemployable.  The examiner also stated that even if the effects of the stroke and chronic pain medication were discounted, it is "still more likely than not that the patient would NOT be employable" based on the effects of his service connected disabilities (a right knee disability and right ankle disability, but not the post-operative scar of the right ankle).  In a July 2012 addendum report, the examiner noted that the Veteran has substantial other disabilities including the stroke that render him nonfunctional from a total body viewpoint.  However, if the consideration is only limited to service-connected disorders, then the Veteran could probably do basic sedentary employment.   The examiner stated that the chronic medication could interfere with employment but if "we discount any potential pain from CVA and other disabilities, possibly the patient would not require significant pain medication regarding his service-connected disabilities.  However, this is purely conjecture as we cannot separate the patient's service-connected problems from all his other major and significant disabilities that render him unemployable."   

After a review of the evidence, the Board finds that prior to March 8, 2012, the evidence does not establish that the Veteran is unemployable due to his service-connected disabilities.  In this respect, the medical evidence indicates that during this period, the Veteran's service-connected right ankle and right knee disabilities might limit him to sedentary employment but it is insufficient to show that that they preclude all types of employment.  The Board concurs with the findings made by the Director of Compensation and Pension Service who concluded that there was no evidence presented that showed the Veteran is unable to secure and follow any substantially gainful occupation. The Director noted that there was evidence that sedentary employment can be performed.  Indeed, the medical evidence shows that while the Veteran may have experienced difficulties, all employment was not precluded.  Therefore, the evidence does not suggest that the Veteran's service-connected disabilities preclude him from engaging in all types of work related activities prior to March 8, 2012. 

However, the Board finds that as of March 8, 2012, the Veteran is unemployable due to his service-connected left ankle and right knee disabilities as he is precluded from performing gainful employment for which his education and occupational experience would otherwise qualify him.  As noted above, the evidence shows that the Veteran suffered a stroke in October 2011.  While the VA examiner determined that many of the Veteran's current right ankle and right knee disabilities are intertwined with nonservice-connected disabilities, those symptoms could not be separated.  Ultimately, the examiner concluded that the Veteran's disabilities have rendered him unemployable.  In this regard, the Board notes that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  With consideration of all the evidence of record, the Board finds that as of March 8, 2012, the Veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  The Board concludes that entitlement to a TDIU on an extra-schedular basis is warranted from March 8, 2012.


ORDER

From November 28, 2000 to July 28, 2003, a rating in excess of 10 percent for service-connected osteochondritis dissecans with traumatic arthritis of the right ankle, is denied.

From February 29, 2004 to March 7, 2012, a rating in excess of 20 percent for service-connected osteochrondritis dissecans with traumatic arthritis of the right ankle, is denied.

From March 8, 2012, an increased rating of 40 percent, but no higher, is granted for the service-connected osteochondritis dissecans with traumatic arthritis of the right ankle, subject to the law and regulations governing the payment of monetary awards. 

Prior to March 8, 2012, a TDIU on an extra-schedular basis is denied.

As of March 8, 2012, a TDIU on an extra-schedular basis is granted, subject to the law and regulations governing the payment of monetary awards.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


